NAYE, J.,
concurring. — I do not concur in the opinion of Mr. Justice SLOAN, for the reason that it appears to me that the sufficiency of the evidence to sustain the judgment may be raised under our statutes by a general assignment in the motion for a new trial, and was so raised here. Nevertheless the judgment should be affirmed, irrespective of our view upon the question whether, in an adverse suit, the United States is to be regarded as having such interest that the question of alienage may be raised by or against either party.
Paragraph 1359 of the Civil Code of 1901 reads as follows:
“In all cases where equitable relief is prayed for if the party asking for such relief, or his agent or attorney, shall make oath that the allegations of the complaint or cross-complaint are true in substance and in fact, unless the oath be waived in the complaint, the answer of the opposite party shall be under oath and each one of the material allegations of the complaint which is not denied under oath shall be taken as. confessed.”
The cause before us is in equity, being a suit under our statute to quiet title. Costello v. Muheim, 9 Ariz. 422, 84 Pac. 906; Taggart Mercantile Co. v. Clack, 8 Ariz. 295, 71 Pac. 926. The complaint was verified before plaintiff’s attorney, a notary public, by one of the plaintiffs, who deposed' “that the things therein stated are true of his own knowledge, *182except those things stated on information and belief, and as to those things he believes it to be true.” This oath is substantially equivalent to the oath that the allegations are true “in substance and in fact”; therefore the complaint is so verified as to put the defendants upon a verified answer. There is no statute or rule of court in this territory which prohibits verification of a pleading before counsel in the case, hence there is no merit in the contention that the verification is a nullity by reason of the fact that it was taken before plaintiffs’ attorney. Reavis v. Cowell, 56 Cal. 588; 2 Cyc. 12. The complaint alleges that the plaintiffs are citizens of the United States. Oath to the answer is not waived. Defendant Hankins in his answer “denies each and every material allegation in said complaint contained, not hereafter expressly admitted,” and does not expressly admit the averment of citizenship. The verification of that answer is that its statements are true in substance and in fact; which means that it is true that the defendant denies every unadmitted allegation of the complaint, but does not mean that the denial is true. The purpose of the statute quoted is to place the defendant upon a categorical admission or denial, under oath, of the allegations of the complaint, with a view to reducing to as narrow a scope as possible the disputes of fact. A denial is a declaration that the statement made is untrue; it is a traverse of the statement of the opposite party; to deny is to declare to be untrue. A denial is not under oath when the verification is merely as to the truth of the fact of the denial, and not as to the truth of the denial itself. 'We do not imply that the word “deny” may not be used in the traverse; we criti-cise the use of the general denial in such a suit, and condemn the sufficiency of the verification. If the general denial is to be used, it must be supported by a verification to the effect not merely that the answer (the mere geheral denial) has been read and is true, but that the complaint has been read, and that its allegations, all and singular, are untrue. If the traverse is by use of the word “deny” instead of by the categorical averment that such and so are not true, the verification must assert that the matters denied are untrue in fact. Otherwise the verification is an evasion and a futile form, and could not in any event be made the basis of a perjury charge, thus falling short of the fundamental requisite of every affidavit. *183The plaintiff would be put upon proof of Ms allegations as fully as if tbe complaint were not verified, even though their truth is within the knowledge of the defendant, to the complete evasion of and defeat of the purpose of the statute. Defendant Riley does not attempt to deny the averment of citizenship, either generally or specifically. Therefore the averment by the plaintiffs of their citizenship stands as admitted by the answers.
For these reasons, I concur in the judgment of affirmance.
KENT, C. J. — I concur in the opinion of Mr. Justice NAYE.